Exhibit 10.1

MANAGEMENT AGREEMENT
AGREEMENT made as of the 12th day of October, 2020 by and among CERES MANAGED
FUTURES LLC, a Delaware limited liability company (“CMF”), CERES TACTICAL
SYSTEMATIC L.P., a New York limited partnership (the “Partnership”), EPISTEME
CAPITAL PARTNERS (UK), LLP, a limited liability partnership registered in
England (“Episteme UK”), EPISTEME CAPITAL PARTNERS (US), LLC, a Delaware limited
liability company (“Episteme US”) and EPISTEME CAPITAL PARTNERS (CAYMAN), LTD.,
a company incorporated under the laws of the Cayman Islands (“Episteme” and
together with Episteme UK and Episteme US, and each separately, the “Advisor”,
and together with CMF and the Partnership, the “Parties”).
W I T N E S S E T H:
WHEREAS, CMF is the general partner of the Partnership, a limited partnership
organized for the purpose of speculative trading of commodity interests,
including futures contracts, options, forward contracts, swaps and other
derivative instruments with the objective of achieving capital appreciation; and
WHEREAS, such trading is to be conducted directly or indirectly through
investment in a master fund of which CMF would be the trading manager and
Episteme would be the advisor; and
WHEREAS, the Amended and Restated Limited Partnership Agreement effective as of
November 22, 2017 (the “Partnership Agreement”) permits CMF to delegate to one
or more commodity trading advisors CMF’s authority to make trading decisions for
the Partnership; and
WHEREAS, each of Episteme, Episteme UK and Episteme US are registered as a
commodity trading advisor with the Commodity Futures Trading Commission (“CFTC”)
and a member of the National Futures Association (“NFA”) and Episteme UK is
registered as an investment adviser with the Securities and Exchange Commission
and is also authorized and regulated by the Financial Conduct Authority (“FCA”)
in the United Kingdom with firm reference number 496748; and
WHEREAS, CMF is registered as a commodity pool operator with the CFTC and is a
member of NFA; and
WHEREAS, Episteme is the ultimate governing entity responsible for coordinating
the efforts of Episteme UK and Episteme US in their implementation of the
Program; and
WHEREAS, CMF, the Partnership and the Advisor wish to enter into this Agreement
in order to set forth the terms and conditions upon which Episteme UK and
Episteme US will render and implement advisory services in connection with the
conduct by the Partnership of its commodity interest trading activities during
the term of this Agreement.
NOW, THEREFORE, the parties agree as follows:

--------------------------------------------------------------------------------

1. DUTIES OF THE ADVISOR. (a) For the period and on the terms and conditions of
this Agreement, effective November 1, 2020, the Advisor shall have sole
authority and responsibility, as one of the Partnership’s agents and
attorneys-in-fact, for directing the investment and reinvestment of the assets
and funds of the Partnership, whether directly or indirectly through a master
fund, allocated to it from time to time by CMF in commodity interests, commodity
interests, including commodity futures contracts, options, spot and forward
contracts (including exchange-cleared forward contracts) and over-the-counter
foreign exchange (including currency spot and swap contracts) and
exchange-cleared swap contracts. The Advisor may also engage in swap and other
derivative transactions on behalf of the Partnership with the prior written
approval of CMF. All such trading on behalf of the Partnership shall be (i) in
accordance with the trading strategies and trading policies set forth in
Appendix B hereto as such trading policies may be changed from time to time upon
receipt by the Advisor of prior written notice of such change (the “CMF Trading
Policies”) and (ii) pursuant to the trading strategy selected by CMF to be
utilized by the Advisor in managing the Partnership’s assets. CMF has initially
selected the Episteme Systematic Quest Program (the “Program”), as described in
Appendix A attached hereto, to manage the Partnership’s assets allocated to it.
Any open positions or other investments at the time of receipt of such notice of
a change in trading policy shall not be deemed to violate the changed policy and
shall be closed or sold in the ordinary course of trading. The Advisor may not
deviate from the trading policies set forth in Appendix B without the prior
written consent of the Partnership given by CMF. The Advisor makes no
representation or warranty that the trading to be directed by it for the
Partnership will be profitable or will not incur losses.
(b) CMF acknowledges receipt of the description of the Advisor’s Program,
attached hereto as Appendix A. All trades made by the Advisor for the account of
the Partnership, whether directly or indirectly through a master fund, shall be
made through such commodity broker or brokers as CMF shall direct, and the
Advisor shall have no authority or responsibility for selecting or supervising
any such broker in connection with the execution, clearance or confirmation of
transactions for the Partnership or for the negotiation of brokerage rates
charged therefor. However, the Advisor, with the prior written permission (by
original, fax copy or email copy) of CMF, may direct any and all trades in
commodity futures and options to a futures commission merchant or independent
floor broker it chooses for execution with instructions to give-up the trades to
the broker designated by CMF, provided that the futures commission merchant or
independent floor broker and any give-up or floor brokerage fees are approved in
advance by CMF. The Advisor, with the prior written permission (by original, fax
copy or email copy) of CMF, may enter into swaps and other derivative
transactions with any swap dealer it chooses for execution with instructions to
give-up the trades to the broker designated by CMF, provided that the swap
dealer and any give-up or other fees are approved in advance by CMF. All give-up
or similar fees relating to the foregoing shall be paid by the Partnership after
all parties have executed the relevant give-up agreements (via EGUS or by
original, fax copy or email copy).
(c) The initial allocation of the Partnership’s assets to the Advisor shall be
made to the Program, as described in Appendix A, provided that CMF, the
Partnership and the Advisor agree that the leverage applied to the assets of the
Partnership allocated to the Advisor (Allocation Amount”), either directly or
indirectly through a master fund, shall initially be equal to 2x and may be
changed by CMF from time to time with 5 days prior notice to the Advisor but in
no event shall the leverage applied to the Allocation Amount exceed 2x. In the
event the Advisor wishes to use a trading system or methodology other than or in
addition to the Program in connection with its trading for the Partnership,
either in whole or in part, it may not do so unless the Advisor gives CMF prior
written notice of its intention to utilize such different trading system or
methodology and CMF consents thereto in writing. In addition, the Advisor will
provide five days’ prior written notice to CMF of any change in the trading
system or methodology to be utilized for the Partnership which the Advisor deems
material. If the Advisor deems such change in system or methodology or in
markets traded to be material, the changed system or methodology or markets
traded will not be utilized for the Partnership without the prior written
consent of CMF. In addition, the Advisor will notify CMF of any changes to the
trading system or methodology that would require a change in the description of
the trading strategy or methods described in Appendix A to be materially
accurate. Further, the Advisor will provide the Partnership with a current list
of all commodity interests to be traded for the Partnership’s account, whether
directly or indirectly through a master fund, which is attached as Appendix C to
this Agreement, and the Advisor will not trade any additional commodity
interests for such account without providing notice thereof to CMF and receiving
CMF’s written approval. The Advisor also agrees to provide CMF, on a monthly
basis, with a written report of the assets under the Advisor’s management
together with all other matters deemed by the Advisor to be material changes to
its business not previously reported to CMF. The Advisor further agrees that it
will convert foreign currency balances (not required to margin positions
denominated in a foreign currency) to U.S. dollars no less frequently than
monthly.

--------------------------------------------------------------------------------

(d) The Advisor agrees to make all material disclosures to the Partnership
regarding itself and its principals as defined in Part 4 of the CFTC’s
regulations (“principals”), its officers, directors, employees, shareholders,
partners, manager(s) and members(s), their general trading methods, and
otherwise as are reasonably requested by CMF from time to time in order for CMF
to make such filings required by federal or state law or NFA rule or order.
Notwithstanding the foregoing, the Advisor agrees to make all material
disclosures to the Partnership regarding its trading performance as may be
reasonably requested by the Partnership and/or CMF in connection with required
updates to the Memorandum or other materials related to the Partnership.
Notwithstanding Sections 1(d) and 4(d) of this Agreement, the Advisor is not
required to disclose the actual trading results of other customers or
proprietary accounts of the Advisor or its principals unless CMF reasonably
determines that such disclosure is required in order to fulfill its fiduciary
obligations to the Partnership or the reporting, filing or other obligations
imposed on it by federal or state law or NFA rule or order. The Partnership and
CMF acknowledge that the trading advice to be provided by the Advisor is a
property right belonging to the Advisor and that they will keep all such advice
confidential.
(e) The Advisor understands and agrees that CMF may designate other trading
advisors for the Partnership and apportion or reapportion to such other trading
advisors the management of an amount of Net Assets of the Partnership (as
defined in Section 3(b) hereof) as it shall determine in its absolute
discretion. The designation of other trading advisors and the apportionment or
reapportionment of Net Assets of the Partnership to any such trading advisors
pursuant to this Section 1 shall neither terminate this Agreement nor modify in
any regard the respective rights and obligations of the parties hereunder.

--------------------------------------------------------------------------------

(f) CMF may, from time to time, in its absolute discretion, select additional
trading advisors and reapportion funds among the trading advisors for the
Partnership as it deems appropriate. CMF shall use its best efforts to make
reapportionments, if any, as of the first day of a calendar month. The Advisor
agrees that it may be called upon at any time promptly to liquidate positions in
CMF’s sole discretion so that CMF may reallocate the Partnership’s assets, meet
margin calls on the Partnership’s account, fund redemptions, or for any other
reason, except that CMF will not require the liquidation of specific positions
by the Advisor. CMF will use its best efforts to give two business days’ prior
notice to the Advisor of any reallocations or liquidations.
(g) The Advisor shall assume financial responsibility for any errors committed
or caused by the Advisor in transmitting or executing orders for the purchase or
sale of commodity interests for the Partnership’s account including payment to
the brokers of the floor brokerage commissions, exchange, NFA fees, and other
transaction charges and give-up charges incurred by the brokers on such trades.
The Advisor shall have an affirmative obligation to promptly notify CMF in
accordance with the provisions of Section 8(a)(iii) of any errors with respect
to the account, and the Advisor shall use its best efforts to identify and
promptly notify CMF of any order or trade which the Advisor reasonably believes
was not executed in accordance with its instructions to any broker utilized to
execute orders for the Partnership. For purposes of calculating the Advisor’s
responsibility for trade error losses pursuant to this Section 1(g), the amount
of trade error losses incurred in any one quarter shall be netted against the
amount of trade error gains accrued in that same quarter, if any.
Notwithstanding anything in this Agreement to the contrary, CMF accepts that the
Advisor is not responsible and shall not be liable for any loss, liability or
expense resulting from errors committed by the Advisor (including any
technological or machine errors associated with implementing the Program) other
than Material Advisor Errors. “Material Advisor Errors” are solely those errors
committed or caused by Advisor in transmitting orders for the purchase or sale
of commodity interests for the Partnership’s account that (i) result in a loss
greater than 0.03% of the agreed upon trading level assets allocated by the
Partnership, either directly or indirectly through a master fund, to the Adviser
as of the date such error occurred and (ii) are due to either (1) manual
intervention by a human employee of Advisor or (2) malfunctions in Advisor’s
trade management system for which no remedial action is taken by Advisor
promptly upon becoming aware of such malfunction.
2. INDEPENDENCE OF THE ADVISOR. For all purposes herein, the Advisor shall be
deemed to be an independent contractor and, unless otherwise expressly provided
or authorized, shall have no authority to act for or represent the Partnership
in any way and shall not be deemed an agent, promoter or sponsor of the
Partnership, CMF, or any other trading advisor. The Advisor shall not be
responsible to the Partnership, CMF, any trading advisor or any limited partners
for any acts or omissions of any other trading advisor to the Partnership.
3. COMPENSATION. (a) In consideration of and as compensation for all of the
services to be rendered by the Advisor to the Partnership under this Agreement,
the Partnership shall pay the Advisor an incentive fee (“Incentive Fee”) payable
quarterly equal to 22.5% of New Trading Profits (as such term is defined below)
earned by the Advisor for the Partnership and (ii) a monthly fee for
professional management services (“Management Fee”) equal to 1/12 of 1% (1% per
year) of the month-end Net Assets of the Partnership allocated to the Advisor
(computed monthly by multiplying the Net Assets of the Partnership allocated to
the Advisor as of the last business day of each month by 1% and dividing the
result thereof by 12).

--------------------------------------------------------------------------------

(b) “Net Assets of the Partnership” shall have the meaning set forth in Section
7(d)(2) of the Partnership Agreement and without regard to further amendments
thereto, provided that in determining the Net Assets of the Partnership on any
date, no adjustment shall be made to reflect any distributions, redemptions,
management fees, administrative fees, ongoing selling agent fees or Incentive
Fees payable as of the date of such determination.
(c) “New Trading Profits” shall mean the excess, if any, of Net Assets of the
Partnership managed by the Advisor at the end of the fiscal period over Net
Assets of the Partnership managed by the Advisor at the end of the highest
previous fiscal period or Net Assets of the Partnership allocated to the Advisor
at the date trading commences by the Advisor for the Partnership, whichever is
higher, and as further adjusted to eliminate the effect on Net Assets of the
Partnership resulting from new capital contributions, redemptions, reallocations
or distributions, if any, made during the fiscal period decreased by interest or
other income, not directly related to trading activity, earned on the
Partnership’s assets during the fiscal period, whether the assets are held
separately or in margin accounts. Ongoing expenses shall be attributed to the
Advisor based on the Advisor’s proportionate share of Net Assets of the
Partnership. Ongoing expenses shall not include expenses of litigation not
involving the activities of the Advisor on behalf of the Partnership. Ongoing
expenses include offering and organizational expenses of the Partnership.
Interest income earned, if any, shall not be taken into account in computing New
Trading Profits earned by the Advisor. If Net Assets of the Partnership
allocated to the Advisor are reduced due to redemptions, distributions or
reallocations (net of additions), there shall be a corresponding proportional
reduction in the related loss carryforward amount that must be recouped before
the Advisor is eligible to receive another Incentive Fee.
(d) Quarterly Incentive Fees in respect of each calendar quarter shall be paid
within twenty (20) business days following the end of the calendar quarter. The
first calendar quarter Incentive Fee shall be due to the Advisor with respect to
New Trading Profits, if any, earned from the commencement of trading by the
Advisor on behalf of the Partnership through the end of such calendar quarter
and subsequent Incentive Fees shall be due the Advisor with respect to each
calendar quarter thereafter until termination of the Agreement. In the event of
the termination of this Agreement as of any date which shall not be the end of a
calendar quarter or a calendar month, as the case may be, the quarterly
Incentive Fee shall be computed as if the effective date of termination were the
last day of the then current calendar quarter.
(e) The provisions of this Section 3 shall survive the termination of this
Agreement.

--------------------------------------------------------------------------------

4. RIGHT TO ENGAGE IN OTHER ACTIVITIES. (a) The services provided by the Advisor
hereunder are not to be deemed exclusive. CMF on its own behalf and on behalf of
the Partnership acknowledges that, subject to the terms of this Agreement, the
Advisor and its officers, directors, employees, shareholders, partners,
manager(s) and members(s) may render advisory, consulting and management
services to other clients and accounts and in the course of providing such other
services, certain conflicts of interest may arise. The Advisor and its officers,
directors, employees, shareholders, partners, manager(s) and members(s) shall be
free to trade for their own accounts and to advise other investors and manage
other commodity accounts during the term of this Agreement and to use the same
information, computer programs and trading strategies, programs or formulas
which they obtain, produce or utilize in the performance of services to CMF for
the Partnership. However, the Advisor represents, warrants and agrees that it
believes the rendering of such consulting, advisory and management services to
other accounts and entities will not require any material change in the
Advisor’s basic trading strategies for the Partnership and will not affect the
capacity of the Advisor to continue to render services to CMF for the
Partnership of the quality and nature contemplated by this Agreement.
(b) If, at any time during the term of this Agreement, the Advisor is required
to aggregate the Partnership’s commodity positions with the positions of any
other person for purposes of applying CFTC-, FCA or exchange-imposed or other
regulatory imposed speculative position limits, the Advisor agrees that it will
promptly notify CMF in writing if the Partnership’s positions are included in an
aggregate amount which exceeds the applicable speculative position limit. The
Advisor agrees that, if its trading recommendations are altered because of the
application of any speculative position limits, it will not modify the trading
instructions with respect to the Partnership’s account in such manner as to
affect the Partnership substantially disproportionately as compared with the
Advisor’s other accounts. The Advisor further represents, warrants and agrees
that under no circumstances will it knowingly or deliberately use strategies or
methods for the Partnership that are inferior to strategies or methods employed
for any other client or account also trading the Program and that it will not
knowingly or deliberately favor any client or account managed by it over any
other client or account in any manner, it being acknowledged, however, that
different trading programs, strategies or methods may be utilized for differing
sizes of accounts, accounts with different trading policies, trading programs or
risk parameters, accounts experiencing differing inflows or outflows of equity,
accounts that commence trading at different times, accounts that have different
portfolios or different fiscal years, accounts utilizing different executing
brokers and accounts with other differences, and that such differences may cause
divergent trading results.
(c) It is acknowledged that the Advisor and/or its officers, directors,
employees, shareholders, partners, manager(s) and members(s) presently act, and
it is agreed that they may continue to act, as advisor for other accounts
managed by them, and may continue to receive compensation with respect to
services for such accounts in amounts which may be more or less than the amounts
received from the Partnership.
(d) The Advisor agrees that it shall make such information available to CMF
respecting the performance of the Partnership’s account as compared to the
performance of other accounts managed by the Advisor or its principals utilizing
the same investment strategy, if any, as shall be reasonably requested by CMF.
The Advisor presently believes and represents that existing speculative position
limits will not materially adversely affect its ability to manage the
Partnership’s account given the potential size of the Partnership’s account and
the Advisor’s and its principals’ current accounts and all proposed accounts for
which they have contracted to act as trading advisor.

--------------------------------------------------------------------------------

(e) The Advisor may, on occasions when it deems the purchase or sale of any
commodity interests to be in the best interests of the Partnership’s account as
well as other fiduciary or agency accounts managed by the Advisor, aggregate, to
the extent permitted by applicable laws and regulations, the commodity interests
to be sold or purchased in order to obtain the best overall terms available. In
such event, allocation of the commodity interests so purchased or sold, as well
as the expenses incurred in the transaction, will be made by the Advisor in the
manner as to comply with the Advisor’s Allocation Policy and all applicable
laws, including without limitation, the rules established by the CFTC, the NFA
and the FCA.
(f) Although the Program is systematic in nature, by reason of the Advisor’s
business, the Advisor may acquire confidential or material non-public
information or be restricted from initiating transactions in certain financial
products. It is acknowledged and agreed that the Advisor will not be free to
divulge, or to act upon, any such confidential or material non-public
information with respect to the Advisor’s performance of this Agreement and
that, due to these restrictions, the Advisor may not initiate a transaction for
the Partnership’s account that the Advisor otherwise might have initiated, and
the Partnership’s Account may be frozen in an investment position that it
otherwise might have liquidated or closed out.
(g) Consistent with the Advisor’s Code of Ethics, the Advisor, its affiliates
and partners, managers, members, shareholders, officers, directors, employees
and agents of the Advisor and such affiliates may engage in transactions or make
investments for their own accounts which may differ from or be identical to the
transactions engaged in or investments made by the Advisor for the Partnership’s
account; neither of the Advisor nor its affiliates shall have any obligation to
engage in any transaction or make any investment for the Partnership’s account
that the Advisor, its affiliates or any of the members, officers, directors or
employees of the Advisor or its respective affiliates may engage in or make for
their own accounts, except as otherwise required by applicable law or Section
4(a) and (b) above.
5. TERM. (a) This Agreement shall continue in effect until December 31, 2021
(the “Initial Termination Date”), unless otherwise terminated as set forth in
this Section. If this Agreement is not terminated on the Initial Termination
Date, as provided for herein, then, this Agreement shall automatically renew for
an additional one-year period and shall continue to renew for additional
one-year periods until this Agreement is otherwise terminated, as provided for
herein. At any time during the term of this Agreement, CMF may terminate this
Agreement upon 5 days’ notice to the Advisor. At any time during the term of
this Agreement, CMF may elect to immediately terminate this Agreement if (i) the
Net Asset Value per Unit shall decline as of the close of business on any day to
$400 or less; (ii) the Net Assets of the Partnership allocated to the Advisor,
either directly or indirectly through a master fund (adjusted for redemptions,
distributions, withdrawals or reallocations, if any) decline by 25% or more as
of the end of a trading day from such Net Assets of the Partnership’s previous
highest value; (iii) limited partners owning at least 50% of the outstanding
units of the Partnership (excluding interests owned by CMF, an affiliate of CMF
or any of their employees) shall vote to require CMF to terminate this
Agreement; (iv) the Advisor fails to comply with the terms of this Agreement;
(v) CMF, in good faith, reasonably determines that the performance of the
Advisor has been such that CMF’s fiduciary duties to the Partnership require CMF
to terminate this Agreement; (vi) CMF reasonably believes that the application
of speculative position limits will substantially affect the performance of the
Partnership; (vii) the Advisor fails to conform to the trading policies set
forth in the Partnership Agreement or Appendix B, as they may be changed from
time to time; (viii) the Advisor merges, consolidates with another entity, sells
a substantial portion of its assets, or becomes bankrupt or insolvent, (ix)
Adrian Eterovic dies, becomes incapacitated, leaves the employ of the Advisor,
ceases to control the Advisor or is otherwise not managing the trading programs
or systems of the Advisor (x) Episteme UK or Episteme US’ registration as a
commodity trading advisor with the CFTC or its membership in NFA or any other
regulatory authority (including, without limitation, with the FCA), is
terminated or suspended; or (xi) CMF reasonably believes that the Advisor has
contributed or may contribute to any material operational, business or
reputational risk to CMF or CMF’s affiliates. This Agreement will immediately
terminate upon dissolution of the Partnership or upon cessation of trading by
the Partnership prior to dissolution.

--------------------------------------------------------------------------------

(b) The Advisor may terminate this Agreement by giving not less than 30 days’
written notice to CMF (i) in the event that the trading policies of the
Partnership as set forth in Appendix B are changed in such manner that the
Advisor reasonably believes will adversely affect the performance of its trading
strategies; (ii) after the Initial Termination Date or (iii) in the event that
CMF or the Partnership fails to comply with the terms of this Agreement. The
Advisor may immediately terminate this Agreement if CMF’s registration as a
commodity pool operator or its membership in NFA is terminated or suspended.
(c) Except as otherwise provided in this Agreement, any termination of this
Agreement in accordance with this Section 5 shall be without penalty or
liability to any party, except for any fees due to the Advisor pursuant to
Section 3 hereof.
6. INDEMNIFICATION. (a)(i) In any threatened, pending or completed action, suit,
or proceeding to which the Advisor was or is a party or is threatened to be made
a party arising out of or in connection with this Agreement or the management of
the Partnership’s assets by the Advisor or the offering and sale of units in the
Partnership, CMF shall, subject to subsection (a)(iii) of this Section 6,
indemnify and hold harmless the Advisor against any loss, liability, damage,
fine, penalty, obligation, cost, expense (including, without limitation,
attorneys’ and accountants’ fees, collection fees, court costs and other legal
expenses), judgments and awards and amounts paid in settlement actually and
reasonably incurred by it in connection with such action, suit, or proceeding if
the Advisor acted in good faith and in a manner reasonably believed to be in or
not opposed to the best interests of the Partnership, and provided that its
conduct did not constitute gross negligence, bad faith, recklessness,
intentional misconduct, or a breach of its fiduciary obligations to the
Partnership as a commodity trading advisor, unless and only to the extent that
the court or administrative forum in which such action or suit was brought shall
determine upon application that, despite the adjudication of liability but in
view of all circumstances of the case, the Advisor is fairly and reasonably
entitled to indemnity for such expenses which such court or administrative forum
shall deem proper; and further provided that no indemnification shall be
available from the Partnership if such indemnification is prohibited by Section
16 of the Partnership Agreement. The termination of any action, suit or
proceeding by judgment, order or settlement shall not, of itself, create a
presumption that the Advisor did not act in good faith and in a manner
reasonably believed to be in or not opposed to the best interests of the
Partnership.

--------------------------------------------------------------------------------

(ii) Without limiting subsection (i) above, to the extent that the Advisor has
been successful on the merits or otherwise in defense of any action, suit or
proceeding referred to in subsection (i) above, or in defense of any claim,
issue or matter therein, CMF shall indemnify the Advisor against the expenses
(including, without limitation, attorneys’ and accountants’ fees) actually and
reasonably incurred by it in connection therewith.
(iii) Any indemnification under subsection (i) above, unless ordered by a court
or administrative forum, shall be made by CMF only as authorized in the specific
case and only upon a determination by independent legal counsel in a written
opinion that such indemnification is proper in the circumstances because the
Advisor has met the applicable standard of conduct set forth in subsection (i)
above. Such independent legal counsel shall be selected by CMF in a timely
manner, subject to the Advisor’s approval, which approval shall not be
unreasonably withheld. The Advisor will be deemed to have approved CMF’s
selection unless the Advisor notifies CMF in writing, received by CMF within
five days of CMF’s providing the Advisor, by email, the notice of CMF’s
selection, that the Advisor does not approve the selection.
(iv) In the event the Advisor is made a party to any claim, dispute or
litigation or otherwise incurs any loss or expense as a result of, or in
connection with, the Partnership’s or CMF’s activities or claimed activities
unrelated to the Advisor, CMF shall indemnify, defend and hold harmless the
Advisor against any loss, liability, damage, fine, penalty, obligation, cost or
expense (including, without limitation, attorneys’ and accountants’ fees, court
costs and other legal expenses) incurred in connection therewith.
(v) As used in this Section 6(a), the term “Advisor” shall include the Advisor,
its affiliates, officers, directors, employees, shareholders, partners,
manager(s) and members(s) and the term “CMF” shall include the Partnership.
(b) (i) The Advisor agrees to indemnify, defend and hold harmless CMF, the
Partnership and their affiliates against any loss, liability, damage, fine,
penalty, obligation, cost or expense (including, without limitation, attorneys’
and accountants’ fees, collection fees, court costs and other legal expenses),
judgments and awards and amounts paid in settlement reasonably incurred by them
(A) as a result of the breach of any representations and warranties or covenants
made by the Advisor in this Agreement, or (B) as a result of any act or omission
of the Advisor relating to the Partnership if (i) there has been a final
judicial or regulatory determination or a written opinion of an arbitrator
pursuant to Section 14 hereof, to the effect that such acts or omissions
violated the terms of this Agreement in any material respect or involved gross
negligence, bad faith, recklessness or intentional misconduct on the part of the
Advisor (except as otherwise provided in Section 1(g)), or (ii) there has been a
settlement of any action or proceeding with the Advisor’s prior written consent.

--------------------------------------------------------------------------------

(ii) In the event CMF, the Partnership or any of their affiliates is made  a
party to any claim, dispute or litigation or otherwise incurs any loss or
expense as a result of, or in connection with, the activities or claimed
activities of the Advisor or its officers, directors, employees, shareholders,
partners, manager(s) and members(s) unrelated to CMF’s or the Partnership’s
business, the Advisor shall indemnify, defend and hold harmless CMF, the
Partnership or any of their affiliates against any loss, liability, damage,
fine, penalty, obligation cost or expense (including, without limitation,
attorneys’ and accountants’ fees, collection fees, court costs and other legal
expenses) judgments, awards and amounts including amounts paid in settlement
incurred in connection therewith.
(c) In the event that a person entitled to indemnification under this Section 6
is made a party to an action, suit or proceeding alleging both matters for which
indemnification can be made hereunder and matters for which indemnification may
not be made hereunder, such person shall be indemnified only for that portion of
the loss, liability, damage, cost or expense incurred in such action, suit or
proceeding which relates to the matters for which indemnification can be made.
(d) None of the indemnifications contained in this Section 6 shall be applicable
with respect to default judgments, confessions of judgment or settlements
entered into by the party claiming indemnification without the prior written
consent, which shall not be unreasonably withheld or delayed, of the party
obligated to indemnify such party.
(e) The provisions of this Section 6 shall survive the termination of this
Agreement.
7. REPRESENTATIONS, WARRANTIES AND AGREEMENTS.
(a) The Advisor represents and warrants that:
(i) All information with respect to the Advisor and its principals and the
trading performance of any of them that has been provided to CMF, including,
without limitation, the description of the Program contained in Appendix A, is
complete and accurate in all material respects and such information does not
contain any untrue statement of a material fact or omit to state a material fact
that is necessary to make such statements and information therein not
misleading. All references to the Advisor and its principals, if any, in the
Partnership’s current Private Placement Offering Memorandum and Disclosure
Document a supplement thereto filed with the NFA (collectively, the
“Memorandum”) will, after review and approval of such references by the Advisor
prior to the use of such Memorandum in connection with the offering of
Partnership units, be accurate in all material respects, except that with
respect to pro forma or hypothetical performance information in such Memorandum,
if any, this representation and warranty extends only to any underlying data
made available by the Advisor for the preparation thereof and not to any
hypothetical or pro forma adjustments or information presented therein. Once
such references have been reviewed and approved by the Advisor for use in the
Memorandum (“Approved Advisor References”), such Approved Advisor References may
be used by CMF in communications with the Partnership’s limited partners without
review or approval by the Advisor; provided, however, no material changes are
made to the Approved Advisor References.

--------------------------------------------------------------------------------

(ii) The performance information with respect to the Program provided by the
Advisor is based on all of the accounts managed on a discretionary basis by the
Advisor during the period covered by such tables and required to be disclosed
therein, and such tables have been prepared by the Advisor or its agents in
accordance with the Global Investment Performance Standards (GIPS®) The
Advisor’s performance tables have been examined by an independent verifier. The
Advisor will have its performance tables so verified no less frequently than
annually during the term of this Agreement. Furthermore, the annual financial
statements of the Advisor’s Systematic Quest Portfolio Company for the periods
January 1, 2018 through December 31, 2018 and January 1, 2019 through January
2019 have been examined by an independent certified public accountant and a copy
of the reports thereon have been provided to CMF.
(iii) The Advisor will be acting as a commodity trading advisor with respect to
the Partnership and not as a securities investment adviser and is duly
registered with the CFTC as a commodity trading advisor, is a member of NFA, and
is in compliance with any such other registration and licensing requirements as
shall be necessary to enable it to perform its obligations hereunder including,
solely with respect to Episteme UK with the registration and licensing
requirements of the FCA in the conduct of its investment business. The Advisor
agrees to maintain and renew such registrations and licenses during the term of
this Agreement including, without limitation, registration as a commodity
trading advisor with the CFTC, membership in the NFA and registration with the
FCA.
(iv) It is duly organized, validly existing and in good standing under the laws
of the jurisdiction in which it was formed. It has full power and authority
(corporate or otherwise) to enter into and perform its obligations under this
Agreement. The Advisor is qualified to do business and is in good standing as a
foreign entity in each jurisdiction in which the nature or conduct of its
business requires such qualification and where the failure to be so qualified
could materially adversely affect the Advisor’s ability to perform its
obligations hereunder.
(v) The Advisor will not, by acting as a commodity trading advisor to the
Partnership, breach or cause to be breached any undertaking, agreement,
contract, statute, rule or regulation to which it is a party or by which it is
bound.
(vi) This Agreement has been duly and validly authorized, executed and delivered
by the Advisor and is a valid and binding agreement enforceable in accordance
with its terms.
(vii) At any time during the term of this Agreement that an offering memorandum
or a prospectus relating to the Partnership units is required to be delivered in
connection with the offer and sale thereof, the Advisor agrees upon the request
of CMF to promptly provide the Partnership with such information as shall be
necessary so that, as to the Advisor and its principals, such offering
memorandum or prospectus is accurate.
(b) CMF represents and warrants for itself and the Partnership that:
(i) CMF is a limited liability company duly organized, validly existing and in
good standing under the laws of the State of Delaware and has full limited
liability company power and authority to perform its obligations under this
Agreement.

--------------------------------------------------------------------------------

(ii) CMF and the Partnership have the capacity and authority to enter into this
Agreement on behalf of the Partnership.
(iii) This Agreement has been duly and validly authorized, executed and
delivered on CMF’s and the Partnership’s behalf and is a valid and binding
agreement of CMF and the Partnership enforceable in accordance with its terms.
(iv) CMF will not, by acting as the general partner to the Partnership and the
Partnership will not, breach or cause to be breached any undertaking, agreement,
contract, statute, rule or regulation to which it is a party or by which it is
bound which would materially limit or affect the performance of its duties under
this Agreement.
(v) CMF is registered as a commodity pool operator and is a member of NFA, and
it will maintain and renew such registration and membership during the term of
this Agreement.
(vi) The Partnership is a limited partnership duly organized and validly
existing under the laws of the State of New York and has full limited
partnership power and authority to enter into this Agreement and to perform its
obligations under this Agreement.
(vii) The Partnership is a qualified eligible person as defined in CFTC Rule 4.7
and consents to being treated as an exempt account by the Advisor.
(viii) The Partnership agrees to be treated as a “Professional Client” under FCA
rules.
(ix) The Partnership, as a commodity pool, is not subject to the U.S. Investment
Advisers Act of 1940 and the Partnership acknowledges that the Advisor will not
be acting as a securities investment adviser with respect to the Partnership.
(x) Pursuant to the due diligence requests of CMF, CMF and the Partnership have
obtained sufficient information to evaluate the Program and are aware of all of
the material risks and conflicts of interests associated with the Program.
(xi) the Advisor has not made any representation regarding the profitability of
the Program or its ability to avoid losses.
(xii) the funds in the Partnership’s account represent risk capital to the
Partnership and CMF and the Partnership are aware of the speculative nature of,
and the risks of loss inherent in trading futures and the Partnership is able to
bear such loss.
(c) All representations, warranties and covenants contained in this Agreement
shall be continuing during the term of this Agreement and the provisions of this
Agreement shall survive the termination of this Agreement with respect to any
matter arising while this Agreement was in effect. Each party hereby agrees that
as of the date of this Agreement it is, and during its term shall be, in
compliance with its representations, warranties and covenants herein contained.
In addition, if at any time any event occurs which would make any of such
representations, warranties or covenants not true, the affected party will use
its best efforts to promptly notify the other parties of such fact.

--------------------------------------------------------------------------------

8. COVENANTS OF THE ADVISOR, CMF AND THE PARTNERSHIP.
(a) The Advisor agrees as follows:
(i) In connection with its activities on behalf of the Partnership, the Advisor
will comply with all applicable laws, including rules and regulations of the
CFTC, NFA, FCA, swap execution facility and/or the commodity exchange on which
any particular transaction is executed.
(ii) The Advisor will promptly notify CMF of the commencement of any
investigation, suit, action or proceeding involving the Advisor or any of its
affiliates, officers, directors, employees, shareholders, partners, manager(s)
and members(s), agents or representatives, regardless of whether such
investigation, suit, action or proceeding also involves CMF. The Advisor will
provide CMF with copies of any correspondence (including, but not limited to,
any notice or correspondence regarding the violation, or potential violation, of
position limits) from or to the CFTC, NFA, FCA or any commodity exchange in
connection with any material, non-routine investigation or audit of the
Advisor’s business activities. This paragraph shall not require the Advisor to
provide all correspondence with the NFA or FCA during the course of a routine
compliance examination. The Advisor will provide NFA’s or FCA’s customary report
of findings at the conclusion of a routine compliance examination.
(iii) In the placement of orders for the Partnership’s account and for the
accounts of any other client, the Advisor will utilize a pre-determined,
systematic, fair and reasonable order entry system, which shall, on an overall
basis, be no less favorable to the Partnership than to any other account managed
by the Advisor. The Advisor acknowledges its obligation to review and reconcile
the Partnership’s positions, prices and equity in the account managed by the
Advisor daily and within two business days to notify, in writing, the broker and
CMF and the Partnership’s brokers of (A) any error committed by the Advisor or
its principals or employees; (B) any trade which the Advisor believes was not
executed in accordance with its instructions; and (C) any discrepancy with a
value of $10,000 or more (due to differences in the positions, prices or equity
in the account) between its records and the information reported on the
account’s daily and monthly broker statements.
(iv) At least one of Episteme, Episteme UK or Episteme US will maintain a net
worth of not less than $1,000,000 during the term of this Agreement.
(v) The Advisor will use its best efforts to close out all futures positions
prior to any applicable delivery period, and will use its best efforts to avoid
causing the Partnership to take delivery of any commodity.
(vi) The Advisor will update any information previously provided to CMF and/or
the Partnership under the Agreement, including, without limitation, information
referenced in Section 7(a)(i) hereof.

--------------------------------------------------------------------------------

(vii) Subject to the receipt from CMF of specific instructions in relation to
the execution of orders, the Advisor will at all times comply with its policy
relating to the execution of orders and decisions to deal on behalf of clients
as required by the FCA Rules and as amended by the Advisor from time to time
(“Order Execution Policy”) and will act in the best interests of CMF.
(viii) The Advisor shall promptly notify CMF when the Advisor’s open positions
maintained by the Advisor exceed the Advisor’s applicable speculative position
limits.
(b) CMF agrees for itself and the Partnership that:
(i) CMF and the Partnership will comply with all applicable laws, including
rules and regulations of the CFTC, NFA, swap execution facility and/or the
commodity exchange on which any particular transaction is executed, to the
extent that failure to so comply would have a materially adverse effect on CMF’s
ability to act as described herein, the Partnership Agreement and in the
Memorandum.
(ii) CMF will promptly notify the Advisor of the commencement of any material
suit, action or proceeding involving it or the Partnership, whether or not such
suit, action or proceeding also involves the Advisor.
(i) CMF or the selling agents for the Partnership have policies,  procedures,
and internal controls in place that are reasonably designed to comply with
applicable anti-money laundering laws, rules and regulations, including
applicable provisions of the USA PATRIOT Act and applicable anti-bribery laws,
rules and regulations. CMF or the selling agents for the Partnership have
Customer Identification Programs (“CIP”), which require the performance of CIP
due diligence in accordance with applicable USA PATRIOT Act requirements and
regulatory guidance. CMF or the selling agents for the Partnership also have
policies, procedures, and internal controls in place that are reasonably
designed to comply with regulations and economic sanctions programs administered
by the U.S. Department of the Treasury’s Office of Foreign Assets Control. CMF
or the selling agents for the Partnership, if any, have policies and procedures
in place reasonably designed to comply with Section 312 of the USA PATRIOT Act,
including processes reasonably designed to identify clients that may be senior
foreign political figures1, in accordance with applicable requirements and
regulatory guidance, and to conduct enhanced scrutiny on such clients where
required under applicable law. In addition, CMF or the selling agents for the
Partnership, if any have policies and procedures in place reasonably designed to
prohibit accounts for foreign shell banks2 in compliance with Sections 313 & 319
of the USA PATRIOT Act.



--------------------------------------------------------------------------------

1 A “senior foreign political figure” is defined as a current or former senior
official in the executive, legislative, administrative, military or judicial
branches of a non-U.S. government (whether elected or not), a current or former
senior official of a major non-U.S. political party, or a current or former
senior executive of a non-U.S. government-owned commercial enterprise. In
addition, a “senior foreign political figure” includes any corporation, business
or other entity that has been formed by, or for the benefit of, a senior foreign
political figure. For purposes of this definition, a “senior official” or
“senior executive” means an individual with substantial authority over policy,
operations, or the use of government-owned resources. An “immediate family
member” of a senior foreign political figure means spouses, parents, siblings,
children and a spouse’s parents and siblings. A “close associate” of a senior
foreign political figure means a person who is widely and publicly known (or is
actually known) to be a close associate of a senior foreign political figure.
2 The term shell bank means a bank that does not maintain a physical presence in
any country and is not subject to inspection by a banking authority. In
addition, a shell bank generally does not employ individuals or maintain
operating records.

--------------------------------------------------------------------------------

9. COMPLETE AGREEMENT. This Agreement constitutes the entire agreement between
the parties pertaining to the subject matter hereof.
10. ASSIGNMENT. This Agreement may not be assigned by any party without the
express written consent of the other parties.
11. AMENDMENT. This Agreement may not be amended except by the written consent
of the parties.
12. NOTICES. All notices, demands or requests required to be made or delivered
under this Agreement shall be effective upon actual receipt and shall be made
either by electronic (email) copy or other electronic means (as CMF deems
appropriate under the circumstances) or in writing and delivered personally or
by registered or certified mail or expedited courier, return receipt requested,
postage prepaid, to the addresses below or to such other addresses as may be
designated by the party entitled to receive the same by notice similarly given:
If to CMF or to the Partnership:
Ceres Managed Futures LLC
522 Fifth Avenue
New York, New York 10036
Attention: Patrick Egan


Email: patrick.egan@morganstanley.com
If to the Advisor:
Episteme Capital Partners (US) LLC
800 Westchester Avenue
Suite S-704
Rye Brook, NY 10573
Attn: Richard Leahy
Phone: (914) 305 - 8138
Email: rleahy@epistemecap.com
With a copy to:
Episteme Capital Partners (UK), LLP38 Dover Street
London, W1S 4NL
United Kingdom
Attn: Adrian Eterovic
Phone: +44 20 7292 2662
E-mail: aeterovic@epistemecap.com

--------------------------------------------------------------------------------

With further copies as follows:
For a change in trading level, a copy to:
tradinglevel@epistemecap.com
For legal matters, a copy to:
legal@epistemecap.com
13. GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.
14. ARBITRATION. The parties agree that any dispute or controversy arising out
of or relating to this Agreement or the interpretation thereof, shall be settled
by arbitration in accordance with the rules, then in effect, of NFA or, if NFA
shall refuse jurisdiction, then in accordance with the rules, then in effect, of
the American Arbitration Association; provided, however, that the power of the
arbitrator shall be limited to interpreting this Agreement as written and the
arbitrator shall state in writing his reasons for his award, and further
provided, that any such arbitration shall occur within the Borough of Manhattan
in New York City. Judgment upon any award made by the arbitrator may be entered
in any court of competent jurisdiction.
15. NO THIRD PARTY BENEFICIARIES. There are no third party beneficiaries to this
Agreement, except that certain persons not party to this Agreement may have
rights under Section 6 hereof.
16. COUNTERPARTS. This Agreement may be executed in any number of counterparts,
including via facsimile or email, each of which is an original and all of which
when taken together evidence the same agreement. Any signature on the signature
page of this Agreement may be an original, a fax or electronically transmitted
signature or may be executed by applying an electronic signature using DocuSign©
or, if permitted by CMF (such permission not to be unreasonably withheld), any
other similar program.
17. CONFIDENTIALITY. (a) During the term and following the termination of this
Agreement, each of the parties to this Agreement agrees to maintain in strict
confidence the terms of this Agreement and any and all Confidential Information
(as hereinafter defined) regarding the other parties which it obtains pursuant
to or in connection with this Agreement or the relationship created hereby and
agrees that it shall not disclose any such Confidential Information to any
person unless required to do so by applicable laws or regulations, the request
of any judicial, governmental or regulatory authority including, without
limitation, the FCA or CFTC, or valid legal process. Notwithstanding the
foregoing, nothing in this Section 17 shall prevent the disclosure of
Confidential Information by either party to its attorneys, accountants or other
professional advisers in the proper performance of their duties; provided, in
each case, that any such attorney, accountants or other professional advisers is
subject to similar confidentiality obligations. Each of the Partnership and CMF
acknowledges that the advisory services provided by the Advisor pursuant to this
Agreement constitute proprietary information.

--------------------------------------------------------------------------------

(b) As used herein the term “Confidential Information” shall mean and include,
but not be limited to, each party’s respective proprietary or confidential
market and/or computerized investment approaches, trading systems or programs,
mathematical models, simulated results, simulation software, price or research
databases, other research, algorithms, numerical techniques, analytical results,
technical data, strategies and methodologies, business methods, trade secrets,
internal marketing materials or memoranda, corporate policies, supervisory and
risk control techniques and procedures, fee and compensation structures, trader
trial programs, client lists and contact lists, knowledge of facilities and any
books and records made available to any party and any other proprietary
materials or information; provided, however, that the term Confidential
Information shall not include any such information which is or has been made
generally available to the public through means other than wrongful conduct by
the party that has the obligation to keep such information confidential or its
officers, employees or other personnel. Immediately upon the termination of this
Agreement, each party hereto shall return all such Confidential Information to
each party hereto, as applicable.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------



PURSUANT TO AN EXEMPTION FROM THE COMMODITY FUTURES TRADING COMMISSION IN
CONNECTION WITH ACCOUNTS OF QUALIFIED ELIGIBLE PERSONS, THIS BROCHURE OR ACCOUNT
DOCUMENT IS NOT REQUIRED TO BE, AND HAS NOT BEEN, FILED WITH THE COMMISSION. THE
COMMODITY FUTURES TRADING COMMISSION DOES NOT PASS UPON THE MERITS OF
PARTICIPATING IN A TRADING PROGRAM OR UPON THE ADEQUACY OR ACCURACY OF COMMODITY
TRADING ADVISOR DISCLOSURE. CONSEQUENTLY, THE COMMODITY FUTURES TRADING
COMMISSION HAS NOT REVIEWED OR APPROVED THIS TRADING PROGRAM OR THIS BROCHURE OR
ACCOUNT DOCUMENT.
YOU SHOULD ALSO BE AWARE THAT THIS COMMODITY TRADING ADVISOR MAY ENGAGE IN
TRADING FOREIGN FUTURES OR OPTIONS CONTRACTS. TRANSACTIONS ON MARKETS LOCATED
OUTSIDE THE UNITED STATES, INCLUDING MARKETS FORMALLY LINKED TO A UNITED STATES
MARKET MAY BE SUBJECT TO REGULATIONS WHICH OFFER DIFFERENT OR DIMINISHED
PROTECTION. FURTHER, UNITED STATES REGULATORY AUTHORITIES MAY BE UNABLE TO
COMPEL THE ENFORCEMENT OF THE RULES OF REGULATORY AUTHORITIES OR MARKETS IN
NON-UNITED STATES JURISDICTIONS WHERE YOUR TRANSACTIONS MAY BE EFFECTED.
IN WITNESS WHEREOF, this Agreement has been executed for and on behalf of the
undersigned as of the day and year first above written.
[image0.jpg]



--------------------------------------------------------------------------------



APPENDIX A
Description of Program
The Episteme Systematic Quest program is a diversified systematic global macro
program that seeks to maximize returns by pursuing a diversified portfolio of
systematic strategies subject to the constraints of its risk management
framework. The trading strategies are generally medium- term and aim exploit a
number of sources of alpha based upon fundamental, technical, and liquidity
effects. This managed futures strategy consists of seven different model styles,
which include carry, cross-market, idiosyncratic, liquidity, mean reversion,
momentum, and value models. By applying each of these trading styles, across
multiple time horizons, the strategy blends multiple alpha drivers seeking
consistent returns, uncorrelated to traditional asset classes and the managed
futures asset class.

--------------------------------------------------------------------------------



APPENDIX B
Trading Policies of Ceres Tactical Systematic L.P.



1.
The Partnership will invest its assets only in commodity interests that an
advisor believes are traded in sufficient volume to permit ease of taking and
liquidating positions. Sufficient volume, in this context, refers to a level of
liquidity that an advisor believes will permit it to enter and exit trades
without noticeably moving the market.

2.
The Adviser will not initiate additional positions in any commodity interest if
these positions would result in aggregate positions requiring margin of more
than 66 2/3% of the Partnership’s net assets allocated to that advisor. To the
extent the CFTC and/or exchanges have not otherwise established margin
requirements with respect to particular contracts, (i) forward contracts in
currencies will be deemed to have approximately the same margin requirements as
the same or similar futures contracts traded on the Chicago Mercantile Exchange
and (ii) swap contracts will be deemed to have margin requirements equivalent to
the collateral deposits, if any, made with swap counterparties.

3.
The Partnership may occasionally accept delivery of a commodity. Unless such
delivery is disposed of promptly by retendering the warehouse receipt
representing the delivery to the appropriate clearinghouse, the physical
commodity position will be fully hedged.

4.
The Partnership will not employ the trading technique commonly known as
“pyramiding,” in which the speculator uses unrealized profits on existing
positions as margin for the purchase or sale of additional positions in the same
or related commodities.

5.
The Partnership will not utilize borrowings except if the Partnership purchases
or takes delivery of commodities. If the Partnership borrows money from CMF or
any affiliate thereof to the extent permitted by NFA Rule 2-45, the lending
entity in such case may not receive interest in excess of its interest costs,
nor may the lender receive interest in excess of the amounts which would be
charged the Partnership (without reference to CMF’s financial abilities or
guarantees) by unrelated banks on comparable loans for the same purpose, nor may
the lender or any affiliate thereof receive any points or other financing
charges or fees regardless of the amount. Use of lines of credit in connection
with its forward trading does not, however, constitute borrowing for purposes of
this trading limitation.

6.
From time to time, trading strategies such as spreads or straddles may be
employed on behalf of the Partnership. “Spreads” or “straddles” include the
simultaneous holding of contracts on the same commodity but with different
delivery dates or markets. The trader of these contracts expects to earn a
profit from a widening or narrowing of the difference between the prices of the
two contracts.

7.
The Partnership will not permit the churning of its commodity trading accounts.
The term “churning” refers to the practice of entering and exiting trades with a
frequency unwarranted by legitimate efforts to profit from the trades, driven by
the desire to generate commission income.

--------------------------------------------------------------------------------

8.
The Partnership will not purchase, sell, or trade securities (except securities
approved by the CFTC for investment of customer funds).

9.
The Advisor will trade only in those futures interests that have been approved
by CMF. The Partnership normally will not establish new positions in a futures
interest for any one contract month or option if such additional positions would
result in a net long or short position for that futures interest requiring as
margin or premium more than 15% of the Partnership’s net assets.

10.
In addition, the Partnership will, except under extraordinary circumstances,
maintain positions in futures interests in at least two market segments (i.e.,
agricultural items, industrial items (including energies), metals, currencies,
and financial instruments (including stock, financial, and economic indexes)) at
any one time.

11.
The Advisor will not generally take a position after the first notice day in any
futures interest during the delivery month of that futures interest, except to
match trades to close out a position on the interbank foreign currency or other
forward markets or liquidate trades in a limit market.

--------------------------------------------------------------------------------

APPENDIX C
List of Commodity Interests


Episteme Capital’s Systematic Quest
       
List of Tradable Instruments:
       
Futures Contracts:
Ticker
Exchange
Market Description
Asset Class
2Y US Tsy Notes
TU
CBOT
2Y US T-Note
Fixed Income
5Y US Tsy Notes
FV
CBOT
5Y US T-Note
Fixed Income
10Y US Tsy Notes
TY
CBOT
10Y US T-Note
Fixed Income
US Tsy Bonds
US
CBOT
20Y US T-Bond
Fixed Income
US Ultra Bonds
WN
CBOT
30Y US T-Bond
Fixed Income
2Y German Bunds
DU
EUREX
Eurex EURO-SCHATZ
Fixed Income
5Y German Bunds
OE
EUREX
Eurex Eur-Bobl
Fixed Income
10Y German Bunds
RX
EUREX
Eurex Eur-BUND
Fixed Income
30Y German Bunds
UB
EUREX
Eurex Euro-BUXL
Fixed Income
UK Gilts
G
ICF
ICF Long Gilt
Fixed Income
Canadian Bonds
CN
MSE
MSE 10Y CDN Bond
Fixed Income
3Y Australian Bonds
YM
SFE
SFE 3 Year T-Bond
Fixed Income
10Y Australian Bonds
XM
SFE
SFE 10 Year T-Bond
Fixed Income
Japanese Bonds
JB
OSE
OSE 10 Year JG Bond
Fixed Income
10Y French OAT
OAT
EUREX
Eurex Euro-OAT
Fixed Income
10Y Italian BTP
IK
EUREX
Eurex Euro-BTP
Fixed Income
Aluminium
LA
LME
Aluminum- LME
Commodities
Copper-A
HG
COMEX
Hi-Grd Copper
Commodities
Corn
C
CBOT
Corn
Commodities
Crude Oil (WTI)
CL
NYMEX
Nymex Light Crude Oil
Commodities
Gas Oil
QS
ICE
ICE Gas Oil
Commodities
Brent Crude
CO
ICE
Brent Crude
Commodities
WTI Crude
EN
ICE
WTI Crude
Commodities
VIX Futures
UX
CBOE
Volatility Index Futures
Commodities
Gasoline (RBOB)
XB
NYMEX
Nymex Rbob Gas
Commodities
Gold
GC
COMEX
Gold
Commodities
Heating Oil #2
HO
NYMEX
Nymex Heating Oil
Commodities
Natural Gas
NG
NYMEX
Nymex Natural Gas (Henry Hub)
Commodities
Silver
SI
COMEX
Silver
Commodities
Soybeans
S
CBOT
Soybeans
Commodities
Wheat
W
CBOT
Wheat
Commodities
Soybean Oil
BO
CBOT
Soybean Oil
Commodities
Soybean Meal
SM
CBOT
Soybean Meal
Commodities
 Cotton #2
 CT
NYB-ICE Futures US Softs
 Cotton #2
Commodities
Coffee “C”
 KC
NYB-ICE Futures US Softs
 Coffee “C”
Commodities
 Sugar #11
 SB
NYB-ICE Futures US Softs
 Sugar #11
Commodities
Lead
LL
LME
Lead
Commodities
Nickel
LN
LME
Nickel
Commodities
Zinc
LX
LME
Zinc
Commodities
Platinum
PL
NYMEX
Platinum
Commodities
AU:S&P/ASX 200 INDEX
XP
SFE
SFE-SPI 200 INDEX
Equity Indices
CA:S&P/TSX 60 INDEX
PT
MSE
MSE S&P CAN 60
Equity Indices




--------------------------------------------------------------------------------

DE:DAX INDEX
GX
EUREX
Eurex DAX Index
Equity Indices
EU:DJ EURO STOXX 50 = Pr
VG
EUREX
Eurex E-Stoxx 50
Equity Indices
JP:NIKKEI 225:CME
NH
CME
CME-YEN DENOM NIKKEI
Equity Indices
JP:NIKKEI 225
NI
SGX
SGX Nikkei Index
Equity Indices
SE:OMX STOCKHOLM 30 INDEX
QC
SSE
SSE-OMXS30 INDEX
Equity Indices
UK:FTSE 100 INDEX
Z
ICF
FTSE 100
Equity Indices
US:S&P 500 INDEX:CME
ES
CME
E-Mini S&P 500
Equity Indices
FR:CAC 40 INDEX:EOP
CF
EOP
CAC 40
Equity Indices
IT:MIB 30:MIL
ST
MIL
FTSE/MIB IDX
Equity Indices
JP:TOPIX INDEX (TOKYO):OSE
TP
OSE
TOPIX
Equity Indices
US:Dow Jones Index:CBT:Mini
DM
CBOT
DJIA MINI
Equity Indices
US:NASDAQ 100 STOCK INDX:CME:Mini
NQ
CME
NASDAQ 100 E-MINI
Equity Indices
US:Russell 2000 Index:CME:Mini
RTY
CME
Russell 2000 Mini
Equity Indices
US:S&P 400 MIDCAP INDEX:CME:Mini
FA
CME
S&P MID 400 EMINI
Equity Indices
 3m Eurodollar
 ED
 CME
 3m Eurodollar
Short-term Rates
 3m Euribor
 ER
 ICF
 3m Euribor
Short-term Rates
 3m Euroswiss
 ES
 ICF
 3m Euroswiss
Short-term Rates
 3m Short Sterling
 L
 ICF
 3m Short Sterling
Short-term Rates
 3m Canadian Bank Acceptance
 BA
 ME
 3m Canadian Bank Acceptance
Short-term Rates
 90day Australian Bank Bill
 IR
 SFE
 90day Australian Bank Bill
Short-term Rates
 3m Euroyen
 YE
 TFX
 3m Euroyen
Short-term Rates
AUD future
AD
CME
Australian dollar currency future
Currencies
CAD future
CD
CME
Canadian dollar currency future
Currencies
CHF future
SF
CME
Swiss franc currency future
Currencies
EUR future
EC
CME
Euro FX currency future
Currencies
GBP future
BP
CME
British pound currency future
Currencies
JPY future
JY
CME
Japanse yen currency future
Currencies
MXN future
PE
CME
Mexican peso currency future
Currencies
NZD future
NV
CME
New Zealand dollar currency future
Currencies
RUB future
RU
CME
Russian Ruble currency future
Currencies
SEK future
SE
CME
Swedish Krona currency future
Currencies
NOK future
NO
CME
Norwegian Krone currency future
Currencies




--------------------------------------------------------------------------------

OTC Currencies:
Ticker
Australian Dollar
AUD
Canadian Dollar
CAD
Swiss Franc
CHF
Euro
EUR
British Pound
GBP
Japanese Yen
JPY
Norwegian Krona
NOK
New Zealand Dollar
NZD
Swedish Krona
SEK
Chinese Renminbi offshore
CNH
Brazilian Real
BRL
Chilean Peso
CLP
Czech Krona
CZK
Hungarian Forint
HUF
Indonesian Rupiah
IDR
Korean Won
KRW
Mexican Peso
MXN
Malasian Ringgit
MYR
Polish Zloty
PLN
Russian Ruble
RUB
Singapore Dollar
SGD
Thai Baht
THB
Turkish Lira
TRY
Taiwan Dollar
TWD
South African Rand
ZAR


